Citation Nr: 1034463	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied the veteran's above noted claims.  A videoconference 
hearing was held for the veteran in June 2010.

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1962 to August 1965.

2.   During the Veteran's hearing on June 23, 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of the appeal of 
the Veteran's denial of service connection for hyperlipidemia was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the 
issue of hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant indicated during his June 2010 hearing that 
he wished to withdraw his appeal as to the issue of service 
connection for hyperlipidemia, and that request is now clearly 
reflected in his hearing transcript.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The Veteran's claim of entitlement to service connection for 
hyperlipidemia is dismissed.

REMAND

As to the Veteran's claim of entitlement to service connection 
for a right knee disability, the Board notes that the Veteran was 
treated in service in for right knee problems.  Specifically, the 
Veteran's service treatment records show that he was seen in 
April 1962 with an injury to his right knee, sustained when his 
knee twisted while he was high jumping.  The Veteran's knee was 
aspirated and placed in a cast for three weeks.  In late April 
1962, the cast was removed and the knee was found to be 
asymptomatic.

More recently, in August 1996, the Veteran underwent surgery for 
traumatic arthrosis of the right knee with cyst formation on the 
right tibia.  The Board recognizes that this treatment is very 
remote from the Veteran's service injury, and that the evidence 
also shows that the Veteran sustained an additional injury to his 
knee prior to service, however, considering the Veteran's 
testimony in his hearing, in which he indicated that he has had 
problems with his right knee since service, and received 
treatment for that knee since shortly after his separation from 
service, the Board is of the opinion that the Veteran is entitled 
to be provided with a VA examination in order to determine 
whether any of his current knee problems are related to his in 
service knee injury.  See 38 C.F.R. § 3.159(c)(4) (2009); see 
Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, the Board notes that there is no evidence of record 
dated any earlier than 1996 showing post service treatment for a 
right knee disability.  As the Veteran has indicated that he 
received treatment for his knee shortly after his separation from 
service, on remand, an effort should be made to obtain any 
available outstanding relevant medical records dated earlier than 
1996.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have treated 
him for a right knee disability since 
service.  After any required releases have 
been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, the 
Veteran should be provided with a VA medical 
examination to determine the etiology of any 
currently diagnosed right knee disability.  
All necessary testing should be undertaken.  
The examiner should review the Veteran's 
claims file, and indicate such review in his 
examination report.  After a thorough review 
of the Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not(i.e., is there at 
least a 50 percent probability) that the 
Veteran has any right knee disability related 
to service.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a right 
knee disability.  In the event that any 
benefit sought is not granted, the appellant 
and his representative should be provided 
with a supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


